Name: Council Regulation (EEC) No 3367/87 of 9 November 1987 on the application of the Combined Nomenclature to the statistics of trade between Member States and amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between its Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  tariff policy; NA
 Date Published: nan

 11.11.1987 EN Official Journal of the European Communities L 321/3 COUNCIL REGULATION (EEC) No 3367/87 of 9 November 1987 on the application of the Combined Nomenclature to the statistics of trade between Member States and amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between its Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) established a nomenclature of goods known as the Combined Nomenclature (CN) which, inter alia, meets the requirements of the Community's system of external trade statistics; whereas the Combined Nomenclature is applied by the Community and its Member States to these statistics; Whereas it is advisable, in particular for reasons of comparability, that the external trade statistics of the Community and the statistics of trade between Member States be compiled using the same nomenclature; whereas it is therefore necessary that the Community and its Member States also apply the Combined Nomenclature to the latter statistics; Whereas the application of the Combined Nomenclature both to the external trade statistics of the Community and to the statistics of trade between Member States renders nugatory Council Regulation (EEC) No 1445/72 of 24 April 1972 concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) (4); whereas the said Regulation should therefore be repealed; Whereas the repeal of Regulation (EEC) No 1445/72 must be accompanied by the adaptation of certain provisions in Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (5) as last amended by Regulation (EEC) No 3396/84 (6); Whereas it is appropriate to allow Member States to create national statistical subdivisions; Whereas it is appropriate that steps be taken at the same time to lay down the Member States's obligations regarding the breakdown, in accordance with the integrated customs tariff of the European Communities (TARIC) established under Regulation (EEC) No 2658/87, of the statistics which they forward to the Commission on their imports from non-member countries, HAS ADOPTED THIS REGULATION: Article 1 1. The Combined Nomenclature (CN) introduced by Regulation (EEC) No 2658/87 shall be applied by the Community and the Member States to the statistics of trade between Member States. 2. Member States may, under the CN subheadings, within the meaning of Article 1 (2) (b) of Regulation (EEC) No 2658/87, introduce subdivisions in line with national statistical requirements. They shall, in compliance with Commission Regulation (EEC) No 2793/86 of 22 July 1986 laying down the codes to be used in the forms laid down in Council Regulations (EEC) No 678/85, (EEC) No 1900/85 and (EEC) No 222/77 (7), accompany these subdivisions with identifying number codes by means of a ninth digit reserved for the purpose. Article 2 Regulation (EEC) No 1736/75 is hereby amended as follows: 1. Article 5 is replaced by the following: Article 5 1. In the statistical information medium, goods shall be described according to the description laid down in the provisions concerning trade in goods in such a way that, without prejudice to paragraph 2, they may be easily and accurately classified under the appropriate subheading of the Combined Nomenclature (CN) introduced by Council Regulation (EEC) No 2658/87 (8). 2. The goods must be described in accordance with paragraph 1, even when other Community regulations require them to be described at the same time in accordance with other nomenclatures. 3. For each type of goods, the eight-digit code laid down in the Combined Nomenclature must be given. (8) OJ No L 256, 7. 9. 1987, p. 1." 2. In Article 7(1), For each heading of the NIMEXE, is replaced by: Without prejudice to Article 5 (1) and (2) of Regulation (EEC) No 2658/87, for each CN subheading,. 3. In Article 11 (a) second indent, in Chapter 99 of the NIMEXE is replaced by: in Chapter 97 of the Combined Nomenclature. 4. Article 34 is replaced by the following: Article 34 The data referred to in Article 22 (1) shall be compiled: (a) in the case of exports to non-member countries and of trade between Member States, on the basis of the CN subheadings in the current version of the Combined Nomenclature, in accordance with Article 12 of Regulation (EEC) No 2658/87; (b) in the case of imports from non-member countries, on the basis of the TARIC subheadings, as defined in Article 2 of the said Regulation, using for this purpose the codes referred to in Article 3 (3) and (4) of the said Regulation. However, these provisions shall apply without prejudice to Articles 5(4) and 13 of Regulation (EEC) No 2658/87. 5. Article 36 is replaced by the following: Article 36 The Commission shall publish in the Official Journal of the European Communities the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States in the version applying on 1 January of each year, as it results from the decisions taken pursuant to Article 41. 6. Article 38 (1) and (2) is replaced by the following: 1. Member States shall forward to the Commission without delay, and no later than six weeks from the end of the reference month, the cumulative monthly results of their external trade statistics. These results shall give the data listed in Article 22 (1), compiled in accordance with Article 34. However, the results compiled using the code referred to in Article 3 (4) of Regulation (EEC) No 2658/87 may be forwarded in a separate return and be prepared by a national department different from that responsible for compiling results using the code referred to in Article 3 (3) of the said Regulation. 2. The following shall be regulated, as necessary, pursuant to the procedure referred to in Article 41:  forwarding arrangements, including  for the separate return drawn up in accordance with the second subparagraph of paragraph 1  the reference period, periodicity, forwarding interval and, where appropriate, the conditions for their compilation for forwarding purposes,  the provision of specific results. 7. In Article 39 (3) (a), the analytical tables based on the NIMEXE is replaced by the analytical tables based on the Combined Nomenclature. 8. Articles 40 and 41 are replaced by the following: Article 40 1. A committee for the methodology of the external trade statistics of the Community and statistics of trade between Member States, called the Committee for External Trade Statistics , hereinafter referred to as the committee , shall be set up, composed of representatives of the Member States and chaired by a representative of the Commission. 2. The committee shall draw up its rules of procedure. 3. The committee may examine any question relating to the application of this Regulation which is raised by its chairman, either on his own initiative or at the request of the representative of a Member State. Article 41 1. The necessary provisions shall be adopted in accordance with the procedure set out in the following paragraphs for: (a) the application of this Regulation, (b) the annual up-dating of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States. 2. The chairman shall submit to the committee a draft of any measures to be taken. The committee shall express its opinion on this draft within a period which the chairman may determine according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148(2) of the Treaty for the adoption of decisions which the Council is called upon to take on a proposal from the Commission. When voting takes place within the committee, the votes of the representatives of the Member States shall be weighted in the manner stipulated in the said Article. The chairman shall not vote. 3. The Commission shall adopt measures with immediate effect. However, if these measures are at variance with the opinion expressed by the committee, the Commission shall at once communicate them to the Council. In such cases, the Commission shall postpone the implementation of the measures which it has decided on for three months from the date of the communication. 4. The Council, acting by a qualified majortiy, may take a different decision during the period provided for in paragraph 3. Article 3 Regulation (EEC) No 1445/72 is hereby repealed. Article 4 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 November 1987. For the Council The President B. HAAKONSEN (1) OJ No C 185, 15. 7. 1987, p. 4. (2) Opinion delivered on 16 October 1987 (not yet published in the Official Journal). (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 161, 17. 7. 1972, p. 1. (5) OJ No L 183, 14. 7. 1975, p. 3. (6) OJ No L 314, 4. 12. 1984, p. 10. (7) OJ No L 263, 15. 9. 1986, p. 74.